
	

113 HR 4570 IH: Private Placement Improvement Act of 2014
U.S. House of Representatives
2014-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4570
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2014
			Mr. Garrett (for himself and Mr. McHenry) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To direct the Securities and Exchange Commission to revise Regulation D relating to exemptions from
			 registration requirements for certain sales of securities.
	
	
		1.Short titleThis Act may be cited as the Private Placement Improvement Act of 2014.
		2.Revisions to SEC Regulation DNot later than 45 days following the date of the enactment of this Act, the Securities and Exchange
			 Commission shall revise Regulation D (17 C.F.R. 501 et seq.) in accordance
			 with the following:
			(1)The Commission shall revise Form D filing requirements to require an issuer offering or selling
			 securities in reliance on an exemption provided under Rule 506 of
			 Regulation D to file with the Commission a single notice of sales
			 containing the information required by Form D for each new offering of
			 securities no earlier than the date of first sale of securities in the
			 offering. The Commission shall not require such an issuer to file any
			 notice of sales containing the information required by Form D except for
			 the single notice described in the previous sentence.
			(2)The Commission shall make the information contained in each Form D filing available to the
			 securities commission (or any agency or office performing like functions)
			 of each State and territory of the United States and the District of
			 Columbia.
			(3)The Commission shall not condition the availability of any exemption for an issuer under Rule 506
			 of Regulation D (17 C.F.R. 230.506) on the issuer’s or any other person’s
			 filing with the Commission of a Form D or any similar report.
			(4)The Commission shall not require issuers to submit written general solicitation materials to the
			 Commission in connection with a Rule 506(c) offering, except when the
			 Commission requests such materials pursuant to the Commission’s authority
			 under section 8A or section 20 of the Securities Act of 1933 (15 U.S.C.
			 77h–1 or 77t) or section 9, 10(b), 21A, 21B, or 21C of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78i, 78j(b), 78u–1, 78u–2, or 78u–3).
			(5)The Commission shall not extend the requirements contained in Rule 156 to private funds.
			(6)The Commission shall revise Rule 501(a) of Regulation D to provide that a person who is a knowledgeable employee of a private fund or the fund’s investment adviser, as defined in Rule 3c–5(a)(4) (17 C.F.R.
			 270.3c–5(a)(4)), shall be an accredited investor for purposes of a Rule
			 506 offering of a private fund with respect to which the person is a
			 knowledgeable employee.
			
